 

 

[gcxtw0gk5a44000001.jpg]

Exhibit 10.1

May 7, 2018

 

 

Zack Rinat

 

 

Re:Terms of Transition

 

Dear Zack:

 

On behalf of the entire Board of Directors, thank you for your service to Model
N, Inc. (the “Company”) since founding the Company in 1999 and for your tenure
as interim Chief Executive Officer since November 2016. As we have hired a
permanent Chief Executive Officer, this letter confirms the agreement
(“Agreement”) between you and the Company concerning the terms of the end of
your employment and offers you certain benefits to which you would not otherwise
be entitled, conditioned upon your provision of a general release of claims and
covenant not to sue now and upon the Transition End Date (defined below) as
provided herein. If you agree to the terms outlined herein, please sign and
return this Agreement to me in the timeframe outlined below.

 

1.End of Employment: As mutually agreed, your tenure as interim Chief Executive
Officer and your employment with the Company will end. This Agreement addresses
the terms under which the Company will engage you, following the Employment End
Date, as a Special Advisor through the Transition Period to ensure a smooth
transition, as described further below.

 

2.Position and Board Resignation: Concurrent with your execution of this
Agreement, we ask that you sign and return the resignation letter attached
hereto as Exhibit A, resigning from the role of CEO, President, Chairman and
member of the Board of Directors; provided that you will remain a service
provider pursuant to the below.

 

3.Continued Service; Other Release Consideration: In exchange for your agreement
to the general release and waiver of claims and covenant not to sue set forth
below and your other promises herein, the Company agrees to engage you as a
Special Advisor on the following terms:

 

a.Employment End Date; Transition Period and Services: Your last day of
employment with the Company will be May 9, 2018 (the “Employment End Date”).
Upon the Employment End Date, you and the Company agree that you will become a
“Special Advisor” to the Company’s Board of Directors (the “Board”), which will
include your services to assist the Company with transitioning your
responsibilities, duties, and knowledge relative to your position to your
replacement, as well as other advisory services as may reasonably be requested
by the Board (the “Transition Services”) pursuant to the advisor agreement
attached hereto as Exhibit B (the “Advisor Agreement”). Between the Employment
End Date and the termination or expiration of the Advisor Agreement (the
“Transition Period”), you agree to deliver the Transition Services to the best
of your ability, in good faith and on a full-time schedule basis.

 

b.Benefits/Equity:

 

i.    Newly  Issued  Equity: In connection with your service to the Company
since February 2016, including as a Special Advisor, the Company will issue you
a number of newly issued shares of the Company’s common stock having a value
equal to $10.3 million. The number of such shares will be calculated using the
30-day average closing price from and including May 9, 2018 through June 7,
2018. The shares shall be issued as soon as reasonably practicable following
June 7, 2018 and shall be registered on Form S-8. Any equity awards, including
currently outstanding Restricted Stock Units, will cease vesting upon your
cessation of services as set forth in the award agreements evidencing such
awards.

Model N, Inc. | 777 Mariners Island Blvd, Suite 300, San Mateo, CA 94044 | P:
650.610.4600 | F: 650-610-4699 | www.modeln.com

 

--------------------------------------------------------------------------------

 

 

 

Model N, Inc. | 777 Mariners Island Blvd, Suite 300, San Mateo, CA 94044 | P:
650.610.4600 | F: 650-610-4699 | www.modeln.com

 

--------------------------------------------------------------------------------

Rinat, Zack

Page 3 of 7

 

ii.    COBRA: During the Transition Period, upon your timely election to
continue your existing health benefits under COBRA, and consistent with the
terms of COBRA and the Company’s health insurance plan, the Company will pay the
insurance premiums to continue your existing health benefits through the
termination or expiration of the Advisor Agreement (the “Transition End Date”).
You will remain responsible for, and must continue to pay, the portion of
premiums, co-payments, etc. that you would have paid had your employment
continued. Notwithstanding the two immediately foregoing sentences, if you are
eligible for, and the Company determines, in its sole discretion, that it cannot
pay, the COBRA premiums without a substantial risk of violating applicable law
(including Section 2716 of the Public Health Service Act), the Company instead
shall pay to you, on the first day of each calendar month, a fully taxable cash
payment equal to the applicable COBRA premiums for that month, subject to
applicable tax withholdings (such amount, the “Special Cash Payment”), for the
remainder of the period you remain eligible for the benefit under the two
immediately foregoing sentences. You may, but are not obligated to, use such
Special Cash Payments toward the cost of COBRA premiums. In the event the
Company opts for the Special Cash Payments, then, within twenty (20) business
days following the effectiveness of this Agreement (with the payment date being
at the Company’s sole discretion), the Company will make the first payment to
you under this Section 3(b), in a lump sum, equal to the aggregate Special Cash
Payments that the Company would have paid through such date had the Special Cash
Payments commenced on the first day of the first month following the Employment
End Date through such twentieth (20th) business day, with the balance of the
Special Cash Payments paid on the first day of each calendar month thereafter.

 

c.Compensation: Provided that you cooperatively and diligently provide the
Transition Services as determined by the Company in good faith and in its sole
discretion, then in exchange for your agreement to the general release and
waiver of claims and covenant not to sue set forth in Exhibit C (the “Second
Release”), to be signed on the Transition End Date, and your other promises
herein, the Company agrees as follows:

 

i.    Cell Phone and Laptop: The Company agrees to transfer ownership to you of
your Company-issued cell phone and laptop on the condition that, prior to the
Transition End Date, you will submit the cell phone and laptop to the Company
for inspection and the Company’s full and complete removal of any and all
Company-related data, subject to satisfaction of applicable withholding taxes.

 

ii.    COBRA. Provided that you timely elected to continue your existing health
benefits under COBRA and the Company continued such coverage as provided for in
Section 3(b), the Company will pay the insurance premiums to continue your
existing health benefits until the earlier of (x) the effective date on which
you become covered by a health insurance plan of a subsequent employer, (y)
twenty-four (24) months following the Employment End Date, and (z) the date you
are no longer eligible for COBRA benefits. You will remain responsible for, and
must continue to pay, the portion of premiums, co-payments, etc. that you would
have paid had your employment continued. Notwithstanding the two immediately
foregoing sentences, if you are eligible for, and the Company determines, in its
sole discretion, that it cannot pay, the COBRA premiums without a substantial
risk of violating applicable law (including Section 2716 of the Public Health
Service Act), the Company instead shall pay to you the Special Cash Payment
(discussed above), for the remainder of the period you remain eligible for the
benefit under the two immediately foregoing sentences. You may, but are not
obligated to, use such Special Cash Payments toward the cost of COBRA premiums.
In the event the Company opts for the Special Cash Payments, then, within twenty
(20) business days following the effectiveness of the Second Release (with the
payment date being at the Company’s sole discretion), the Company will make the
first payment to you under this Section 3(c)(ii), in a lump sum, equal to the
aggregate Special Cash Payments that the Company would have paid through such
date had the Special Cash Payments commenced on the first day of the first month
following the Transition End Date through such twentieth (20th) business day,
with the balance of the Special Cash Payments paid on the first day of each
calendar month thereafter.

 

By signing below, you acknowledge that you are receiving the release
consideration outlined in this section in consideration for waiving your rights
to claims referred to in this Agreement (and the Second Release, if applicable)
and that you would not otherwise be entitled to the release consideration.

 

 

--------------------------------------------------------------------------------

Rinat, Zack

Page 4 of 7

 

4.Business Expenses Reimbursement; No Further Amounts Due: To the extent you
have any unreimbursed business expenses as of the Transition End Date, you will
need to submit such expenses within two weeks of the Transition End Date with
supporting documentation, and the Company will reimburse you for all approved
expenses in accordance with its business expense reimbursement policy. By
signing below, you acknowledge that the Company does not owe you any other
amounts, except as otherwise may become payable under the Agreement.

 

5.Return of Company Property: You hereby warrant to the Company that, no later
than the Transition End Date, you will return to the Company all property or
data of the Company of any type whatsoever that has been in your possession or
control, with the exception of your Company-issued cell phone and laptop (in the
event you sign the Second Release) per the terms and conditions set forth in
Section 3(c)(i) above.

 

6.Proprietary Information: As a condition of your employment with the Company,
you were required to execute and abide by the attached Proprietary Information
and Inventions Agreement (Exhibit D hereto). As a condition of this Agreement
and your receipt of the compensation described herein, you agree to execute
Exhibit D at the time you execute this Agreement. Further, you hereby
acknowledge that you are bound by Exhibit D and that as a result of your
employment with the Company you have had access to the Company’s Proprietary
Information (as defined in the agreement), that you will hold all Proprietary
Information in strictest confidence and that you will not make use of such
Proprietary Information on behalf of anyone. You further confirm that, by no
later than the Transition End Date, you will deliver to the Company all
documents and data of any nature containing or pertaining to such Proprietary
Information and that you will not take with you any such documents or data or
any reproduction thereof.

 

7.General Release and Waiver of Claims:

 

a        The payments and promises set forth in this Agreement are in full
satisfaction of all accrued salary, vacation pay, bonus pay, profit-sharing,
stock, stock options or other ownership interest in the Company, termination
benefits or other compensation to which you may be entitled by virtue of your
employment with the Company or the end of your employment with the Company. To
the fullest extent permitted by law, you hereby release and waive any other
claims you may have against the Company and its owners, agents, officers,
shareholders, employees, directors, attorneys, subscribers, subsidiaries,
affiliates, successors and assigns (collectively “Releasees”), whether known or
not known, including, without limitation, claims under any employment laws,
including, but not limited to, claims of unlawful discharge, breach of contract,
breach of the covenant of good faith and fair dealing, fraud, violation of
public policy, defamation, physical injury, emotional distress, claims for
additional compensation or benefits arising out of your employment or the end of
your employment, claims under Title VII of the 1964 Civil Rights Act, as
amended, the California Fair Employment and Housing Act and any other laws
and/or regulations relating to employment or employment discrimination,
including, without limitation, claims based on age or under the Age
Discrimination in Employment Act or Older Workers Benefit Protection Act, and/or
claims based on disability or under the Americans with Disabilities Act. To the
fullest extent permitted by law, the Company hereby releases and waives any
claims it may have against you and your successors and assigns, whether known or
not known, including, but not limited to claims relating to your employment with
the Company and separation therefrom, but excluding claims of fraud,
misappropriation of trade secrets, and breach of your Proprietary Information
and Inventions Agreement.

 

b        By signing below, you and the Company expressly waive any benefits of
Section 1542 of the Civil Code of the State of California, which provides as
follows:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

 

c        You and the Company do not intend to release claims that you may not
release as a matter of law, including but not limited to claims for indemnity
under California Labor Code Section 2802, or any claims for enforcement of this
Agreement. To the fullest extent permitted by law, any dispute regarding the
scope of this general release shall be determined by an arbitrator under the
procedures set forth in the arbitration clause below.

 

--------------------------------------------------------------------------------

Rinat, Zack

Page 5 of 7

 

 

8.Covenant Not to Sue:

 

a.        To the fullest extent permitted by law, at no time subsequent to the
execution of this Agreement will you or the Company pursue, or cause or
knowingly permit the prosecution, in any state, federal or foreign court, or
before any local, state, federal or foreign administrative agency, or any other
tribunal, of any charge, claim or action of any kind, nature and character
whatsoever, known or unknown, (i) which you may now have, have ever had, or may
in the future have against Releasees, or the Company may now have, have ever
had, or may in the future have against you, and (ii) which is based in whole or
in part on any matter released by this Agreement.

 

b.        Nothing in this section shall prohibit or impair you or the Company
from complying with all applicable laws, nor shall this Agreement be construed
to obligate either party to commit (or aid or abet in the commission of) any
unlawful act.

 

9.Protected Rights: You understand that nothing in the General Release and
Waiver of Claims and Covenant Not to Sue sections above, or otherwise in this
Agreement, limits your ability to file a charge or complaint with the Equal
Employment Opportunity Commission, the National Labor Relations Board, the
Occupational Safety and Health Administration, the Securities and Exchange
Commission or any other federal, state or local government agency or commission
(“Government Agencies”). You further understand that this Agreement does not
limit your ability to communicate with any Government Agencies or otherwise
participate in any investigation or proceeding that may be conducted by any
Government Agency, including providing documents or other information, without
notice to the Company. This Agreement does not limit your right to receive an
award for information provided to any Government Agencies.

 

10.Mutual Nondisparagement: You agree that, both during and at all times
following the Transition Period, you will not disparage Releasees or their
products, services, agents, representatives, directors, officers, shareholders,
attorneys, employees, vendors, affiliates, successors or assigns, or any person
acting by, through, under or in concert with any of them, with any written or
oral statement. The Company agrees that, both during and at all times following
the Transition Period, its current officers and directors, for so long as they
are officers and directors of the Company, will not disparage you with any
written or oral statement. Nothing in this section shall prohibit you or the
Company from providing truthful information in response to a subpoena or other
legal process.

 

11.Arbitration: Except for any claim for injunctive relief arising out of a
breach of a party’s obligations to protect the other’s proprietary information,
the parties agree to arbitrate, in San Mateo County, California through JAMS,
any and all disputes or claims arising out of or related to the validity,
enforceability, interpretation, performance or breach of this Agreement, whether
sounding in tort, contract, statutory violation or otherwise, or involving the
construction or application or any of the terms, provisions, or conditions of
this Agreement. Any arbitration may be initiated by a written demand to the
other party. The arbitrator's decision shall be final, binding, and conclusive.
The parties further agree that this Agreement is intended to be strictly
construed to provide for arbitration as the sole and exclusive means for
resolution of all disputes hereunder to the fullest extent permitted by law. The
parties expressly waive any entitlement to have such controversies decided by a
court or a jury.

 

12. Attorneys’ Fees: If any action is brought to enforce the terms of this
Agreement, the prevailing party will be entitled to recover its reasonable
attorneys’ fees, costs and expenses from the other party, in addition to any
other relief to which the prevailing party may be entitled.

 

 

--------------------------------------------------------------------------------

Rinat, Zack

Page 6 of 7

 

13.Confidentiality: The contents, terms and conditions of this Agreement must be
kept confidential by you and may not be disclosed except to your immediate
family, accountant or attorneys or pursuant to subpoena or court order. You
agree that if you are asked for information concerning this Agreement, you will
state only that you and the Company reached an amicable resolution of any
disputes concerning the end of your employment with the Company. Any breach of
this confidentiality provision shall be deemed a material breach of this
Agreement.

 

14.No Admission of Liability: This Agreement is not and shall not be construed
or contended by you to be an admission or evidence of any wrongdoing or
liability on the part of Releasees, their representatives, heirs, executors,
attorneys, agents, partners, officers, shareholders, directors, employees,
subsidiaries, affiliates, divisions, successors or assigns. This Agreement shall
be afforded the maximum protection allowable under California Evidence Code
Section 1152 and/or any other state or federal provisions of similar effect.

 

15.Complete and Voluntary Agreement: This Agreement, together with Exhibits A-D
hereto and the Stock Agreements, constitute the entire agreement between you and
Releasees with respect to the subject matter hereof and supersedes all prior
negotiations and agreements, whether written or oral, relating to such subject
matter. You acknowledge that neither Releasees nor their agents or attorneys
have made any promise, representation or warranty whatsoever, either express or
implied, written or oral, which is not contained in this Agreement for the
purpose of inducing you to execute the Agreement, and you acknowledge that you
have executed this Agreement in reliance only upon such promises,
representations and warranties as are contained herein, and that you are
executing this Agreement voluntarily, free of any duress or coercion.

 

16.Severability: The provisions of this Agreement are severable, and if any part
of it is found to be invalid or unenforceable, the other parts shall remain
fully valid and enforceable. Specifically, should a court, arbitrator, or
government agency conclude that a particular claim may not be released as a
matter of law, it is the intention of the parties that the general release, the
waiver of unknown claims and the covenant not to sue above shall otherwise
remain effective to release any and all other claims.

 

17.Modification; Counterparts; Facsimile/PDF Signatures: It is expressly agreed
that this Agreement may not be altered, amended, modified, or otherwise changed
in any respect except by another written agreement that specifically refers to
this Agreement, executed by authorized representatives of each of the parties to
this Agreement. This Agreement may be executed in any number of counterparts,
each of which shall constitute an original and all of which together shall
constitute one and the same instrument. Execution of a facsimile or PDF copy
shall have the same force and effect as execution of an original, and a copy of
a signature will be equally admissible in any legal proceeding as if an
original.

 

18.409A. To the extent that any provision of this Agreement is ambiguous as to
its exemption or compliance with Section 409A, the provision will be read in
such a manner so that all payments hereunder are exempt from Section 409A to the
maximum permissible extent, and for any payments where such construction is not
tenable, that those payments comply with Section 409A to the maximum permissible
extent. To the extent any payment under this Agreement may be classified as a
“short-term deferral” within the meaning of Section 409A, such payment shall be
deemed a short-term deferral, even if it may also qualify for an exemption from
Section 409A under another provision of Section 409A. Payments pursuant to this
Agreement (or referenced in this letter agreement) are intended to constitute
separate payments for purposes of Section 1.409A-2(b)(2) of the regulations
under Section 409A.

 

19.Governing Law: This Agreement shall be governed by and construed in
accordance with the laws of the State of California.

 

20.Review of Transition Agreement: You understand that you may take up to
twenty-one (21) days to consider this Agreement and, by signing below, affirm
that you were advised to consult with an attorney prior to signing this
Agreement. You also understand you may revoke this Agreement within seven (7)
days of signing this document and that the consideration to be provided to you
pursuant to Section 3 will be provided only at the end of that seven (7) day
revocation period.

 

--------------------------------------------------------------------------------

Rinat, Zack

Page 7 of 7

 

 

21.Effective Date: This Agreement is effective on the eighth (8th) day after you
sign it provided you have not revoked the Agreement as of that time (the
“Effective Date”).

 

22.Legal Fees. The Company shall pay the reasonable legal fees (not to exceed
$5,000) incurred by you related to the preparation, negotiation and execution of
this Agreement and all other related documents. The Company shall pay such
reimbursement to you or to your counsel within 30 days of receipt of applicable
invoices which will be provided to the Company within 45 days of the effective
date of this Agreement.

 

If you agree to abide by the terms outlined in this letter, please sign this
letter below return it to me within the timeframe noted above. I wish you the
best in your future endeavors.

 

 

Sincerely,

 

Model N, Inc.

 

 

 

By:

 

/s/ Chuck Robel

 

 

Chuck Robel, Director

 

 

 

 

--------------------------------------------------------------------------------

Rinat, Zack

Page 8 of 7

 

 

 

READ, UNDERSTOOD AND AGREED

 

 

 

 

 

 

 

 

 

 

 

/s/ Zack Rinat

 

Date:

 

May 7, 2018

 

Zack Rinat

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

RESIGNATION LETTER

 

 

May 7, 2018

 

 

 

 

 

 

 

 

 

Model N, Inc.

Attn: The Board of Directors of Model N, Inc.

 

 

 

 

 

 

 

 

Re:

Resignation

 

 

 

 

 

 

 

 

Ladies and Gentlemen:

 

 

 

 

 

 

 

 

 

Effective May 10, 2018, I hereby voluntarily resign from my position as interim
CEO, President, Chairman and member of the Board of Directors of Model N, Inc.

 

 

 

 

 

 

Sincerely yours,

 

 

 

 

 

 

 

 

 

/s/ Zack Rinat

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT B

ADVISOR AGREEMENT

 

 

 

--------------------------------------------------------------------------------

 

[gcxtw0gk5a44000002.jpg]

 

 

May 7, 2018

 

 

Zack Rinat

 

 

Re: Advisory Services to Model N, Inc.

 

Dear Zack:

 

This letter agreement (the “Advisor Agreement”) is to confirm our understanding
with respect to your role as a special advisor to Model N, Inc. (the “Company”).
The following terms are hereby made effective as of the date first written above
(the “Effective Date”):

 

1.Informal Management Consultations. From time to time, I and possibly other
members of the Company’s management may contact you informally to provide advice
relating to the Company’s business. You agree to be available to the Company’s
management for consultations by telephone, mail or in person, as your time and
other business activities permit. You also agree to use reasonable efforts to
attend meetings, if any, of the Company’s advisors, which we anticipate will
occur infrequently. This Advisor Agreement shall terminate 90 days after the
Effective Date, unless the Company determines in its sole discretion to extend
this Agreement, at which point, this Agreement shall extend for a period as may
be mutually agreed by both parties.

 

2.Reimbursement of Expenses. The Company will reimburse you for reasonable
out-of- pocket expenses that you incur in connection with your services under
this letter agreement, including travel and lodging expenses, provided that the
chief executive officer of the Company approves any such expenses in advance.

 

3.Payment for Advisor Services. In exchange for the advisor services provided
pursuant to this Agreement, the Company agrees to issue shares of the Company’s
common stock in accordance with the Transition Agreement.

 

4.Independent Contractor. Your relationship with the Company will be that of an
independent contractor, and you will not be an agent, employee or representative
of the Company. You understand that you will have no authority to enter into
contracts or create obligations on behalf the Company. Accordingly, you
acknowledge that you will not be eligible for any employee benefits, and that
the Company will not make any tax withholdings on your behalf. You agree that
you are obligated to report as income all consideration that you receive in
connection with your services under this letter agreement, and you agree to pay
all self-employment, if any, and other taxes thereon.

 

5.Insider Trading Policy. You understand that in connection with your services
you may become aware of material non-public information regarding the Company
and agree that you will not trade in the Company’s securities at a time or in a
manner that would violate federal or state securities laws. The Company agrees
to make a reasonable effort not to disclose to you material nonpublic
information unless such information is required for the performance of your
advisory services. If you become aware of material nonpublic information
regarding the Company through the performance of your advisory services, whether
intentionally or unintentionally, you acknowledge that you may be prohibited
from trading in Company securities pursuant to federal securities laws.

 

Model N, Inc. | 777 Mariners Island Blvd, Suite 300, San Mateo, CA 94044 | P:
650.610.4600 | F: 650-610-4699 | www.modeln.com

--------------------------------------------------------------------------------

 

6.Property of the Company. For purposes of this letter agreement, “Designs and
Materials” shall mean all designs, discoveries, inventions, products, computer
programs, procedures, improvements, developments, drawings, notes, documents,
information and materials made, conceived or developed by you alone or with
others that result from or that are made, conceived or developed in connection
with the services you provide to the Company pursuant to this letter agreement.
You hereby irrevocably transfer and assign to the Company any and all of your
right, title and interest in and to Designs and Materials, including but not
limited to all copyrights, patent rights, trade secrets, trademarks and moral
rights. You agree: (a) to disclose promptly in writing to the Company all
Designs and Materials; (b) to cooperate with and assist the Company to apply
for, and to execute any applications and/or assignments to obtain, any patent,
copyright, trademark or other legal protection for Designs and Materials in the
Company’s name as the Company deems appropriate; and (c) to otherwise treat all
Designs and Materials as “Confidential Information,” as defined below.

 

7.Confidential Information. You recognize that, in the course of performing your
services under this letter agreement, you will acquire information and materials
from the Company and knowledge about information of a confidential or secret
nature concerning the Company, including without limitation, knowledge about the
Company’s business, products and planned products, marketing plans, financial
information, forecasts, personnel, customers, clients, suppliers, experimental
work and programming techniques. All such knowledge, information and materials
acquired, the existence, terms and conditions of this letter agreement, and all
Designs and Materials, are and will be the trade secrets and confidential and
proprietary information of the Company (collectively, the “Confidential
Information”). Confidential Information will not include, however, any
information which is or becomes part of the public domain through no fault of
yours or that the Company regularly gives to third parties without restriction
on use or disclosure. You agree to hold all such Confidential Information in
strict confidence, not to disclose it to others or use it in any way,
commercially or otherwise (including without limitation lecturing upon or
publishing articles concerning Confidential Information), except in performing
your obligations under this letter agreement, and not to allow any unauthorized
person access to it. You agree to return to the Company promptly upon request,
and in any event after termination or expiration of this letter agreement, any
and all records, paper, media or other embodiment containing any Confidential
Information.

 

8.Conflicts of Interest. You hereby represent that the obligations contemplated
hereby do not, in any way, conflict with any other agreement and/or commitment
on your part. You agree to inform the Company promptly and in writing if any
such conflict arises. You agree that you will not disclose to the Company any
proprietary information that you currently have obtained, or may obtain in the
future, from any other individual or organization.

 

9.Non-Solicitation of Employees/Consultants. During the term in which you
provide services to the Company pursuant to this letter agreement and for one
year following the Transition End Date, you will not directly or indirectly
solicit away any employees or consultants of the Company for your benefit or for
the benefit of any other person or entity.

 

10.Non-Competition. You understand that the Company’s interests in protecting
its investments, goodwill, Proprietary Information (as defined in the
Proprietary Information and Inventions Agreement between you and the Company),
trade secrets, and/or technologies make it reasonable for the Company to ask you
to agree that you will not compete with the Company for any reason, whether
voluntary or involuntary, during period of your engagement as a special advisor
pursuant to the terms of this Agreement (the “Transition Period”). Accordingly,
and understanding that the Company’s business is potentially global in scope,
you further agree that you will not, during the Transition Period, directly or
indirectly, work for or provide service of any kind, as an employee, consultant,
director, owner or in any other capacity, to any person or entity (including any
business in planning or formation) that is or intends to be competitive with, or
is engaged in the design, development, manufacture, production, marketing, sale
or servicing of any product or the provision of any service that are then under
development or offered by the Company or any of its subsidiary or affiliated
entities. It will not be deemed to be a violation of this section for you to
make or hold either of the following investments: (a) ownership, as a passive
investor, of up to two percent (2%) of any publicly traded company; or (b) an
equity interest of up to two percent (2%) in any venture capital fund or other
investment vehicle that makes investments in early stage companies so long as
you do not participate in or influence the investment decision process of such
fund or vehicle.

 

1

--------------------------------------------------------------------------------

 

11.Non-Solicitation of Suppliers/Customers. During the Transition Period, you
agree that you will not directly or indirectly solicit or otherwise take away
customers or suppliers of the Company or otherwise divert or attempt to divert
business away from the Company, nor will you encourage or assist others to do
so. You hereby acknowledge and agree that even after the expiration of the
Transition Period, you will not solicit (or encourage or assist others to
solicit) any customers or suppliers of the Company if, in so doing, you use or
disclose any trade secrets or other Proprietary Information of the Company.

 

12.Termination. Either you or the Company may terminate this letter agreement on
delivery of written notice to the other party. The provisions of Sections 4, 5,
6, 7, 8, 9 and 10 of this letter agreement will survive any expiration or
termination of this letter agreement.

 

13.Interpretation. The terms contained in this letter agreement are subject to
interpretation under the laws of the State of California, without giving effect
to that body of laws pertaining to conflict of laws, and can be amended only in
writing and by joint agreement of both you and the Company. If any provision of
this letter agreement is determined by any court or arbitrator of competent
jurisdiction to be invalid, illegal or unenforceable in any respect, such
provision will be enforced to the maximum extent possible given the intent of
the parties hereto. If such provision cannot be so enforced, such provision
shall be stricken from this letter agreement and the remainder of this letter
agreement shall be enforced as if such invalid, illegal or unenforceable
provision had (to the extent not enforceable) never been contained in the letter
agreement. This letter agreement and the Transition Agreement (and Second
Release) entered into on or about the date hereof constitutes the complete and
exclusive understanding and agreement of you and the Company and supersedes all
prior understanding and agreements, whether written or oral, with respect to the
subject matter hereof. This letter agreement may be executed in two or more
counterparts, including by facsimile or electronic signature transmission, with
the same force and effect as if each of the signatories had executed the same
instrument.

 

If the foregoing represents your understanding of your role as an advisor to the
Company, please sign below and return the executed letter agreement to me. The
enclosed copy is for your files. Once again, we appreciate your interest in
Model N and look forward to a stimulating and mutually beneficial association
with you.

 

Very truly yours,

 

Model N, Inc.

 

By:

 

/s/ Chuck Robel:

 

 

Name:

Chuck Robel

 

 

 

Title:

Director

 

 

 

2

--------------------------------------------------------------------------------

 

 

 

AGREED AND CONSENTED TO:

 

 

 

 

 

 

 

/s/ Zack Rinat

 

 

 

Zack Rinat

 

 

 

May 7, 2018

 

 

 

 

 

 

3

--------------------------------------------------------------------------------

 

EXHIBIT C

 

SECOND RELEASE

 

This General Release of All Claims and Covenant Not to Sue (the “Second
Release”) is entered into between Zack Rinat (“Advisor”) and Model N, Inc. (the
“Company”) (collectively, “the parties”).

WHEREAS, on        , 2018, Advisor and the Company entered into an agreement
regarding Advisor’s end of employment with the Company and post-separation
transition obligations (the “Transition Agreement,” to which this Second Release
is attached as Exhibit C);

WHEREAS,  on        , 2018, Advisor’s Special Advisor relationship with the
Company terminated (the “Transition End Date”);

WHEREAS, the Company has determined that Advisor cooperatively and diligently
provided the Transition Services (as defined in the Transition Agreement);

WHEREAS, this agreement serves as the Second Release, pursuant to the Transition
Agreement; and

WHEREAS, Advisor and the Company desire to mutually, amicably and finally
resolve and

compromise all issues and claims surrounding Advisor’s employment with the
Company, end of such employment, Special Advisor relationship with the Company,
and termination thereof;

NOW THEREFORE, in consideration for the mutual promises and undertakings of the
parties as set forth below, Advisor and the Company hereby enter into this
Second Release.

1.Business Expense Reimbursement; No Further Amounts Due: To the extent Advisor
has any unreimbursed business expenses as of the Transition End Date, Advisor
will need to submit such expenses within two weeks of the Transition End Date
with supporting documentation, and the Company will reimburse Advisor for all
approved expenses in accordance with its business expense reimbursement policy.
By his signature below, Advisor acknowledges that, on the Transition End Date,
the Company does not owe him any other amounts, except as otherwise may become
payable under the Transition Agreement and the Second Release.

2.Return of Company Property: Advisor hereby warrants to the Company that he has
returned to the Company all property or data of the Company of any type
whatsoever that has been in his possession, custody or control.

3.Consideration: In exchange for Advisor’s agreement to this Second Release and
his other promises in the Transition Agreement and herein, the Company agrees to
provide Advisor with the consideration set forth in Section 3(c) of the
Transition Agreement. By signing below, Advisor acknowledges that he is
receiving the consideration in exchange for waiving his rights to claims
referred to in this Second Release and he would not otherwise be entitled to the
consideration.

4.General Release and Waiver of Claims:

a.        The payments and promises set forth in this Second Release are in full
satisfaction of all accrued salary, vacation pay, bonus and commission pay,
profit-sharing, stock, stock options or other ownership interest in the Company,
termination benefits or other compensation to which Advisor may be entitled by
virtue of his employment with the Company, his separation from the Company, his
Special Advisor engagement with the Company, and the termination thereof,
including pursuant to the Transition Agreement. To the fullest extent permitted
by law, Advisor hereby releases and waives any other claims he may have against
the Company and its owners, agents, officers, shareholders, employees,
directors, attorneys, subscribers, subsidiaries, affiliates, successors and
assigns (collectively “Releasees”), whether known or not known, including,
without limitation, claims under any employment laws, including, but not limited
to, claims of unlawful discharge, breach of contract, breach of the covenant of
good faith and fair dealing, fraud, violation of public policy, defamation,
physical injury, emotional distress, claims for additional compensation or
benefits arising out of his

1

--------------------------------------------------------------------------------

 

employment or end of employment, claims under Title VII of the 1964 Civil Rights
Act, as amended, the California Fair Employment and Housing Act and any other
laws and/or regulations relating to employment or employment discrimination,
including, without limitation, claims based on age or under the Age
Discrimination in Employment Act or Older Workers Benefit Protection Act, and/or
claims based on disability or under the Americans with Disabilities Act. To the
fullest extent permitted by law, the Company hereby releases and waives any
claims it may have against Advisor and Advisor’s successors and assigns, whether
known or not known, including, but not limited to claims relating to Advisor’s
employment with the Company and separation therefrom, but excluding claims of
fraud, misappropriation of trade secrets, and breach of Advisor’s Proprietary
Information and Inventions Agreement.

 

b.        By signing below, Advisor and the Company expressly waives any
benefits of Section 1542 of the Civil Code of the State of California, which
provides as follows:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

 

c.        Advisor and the Company do not intend to release claims that he may
not release as a matter of law, including but not limited to claims for
indemnity under California Labor Code Section 2802, or any claims for
enforcement of this Second Release. To the fullest extent permitted by law, any
dispute regarding the scope of this general release shall be determined by an
arbitrator under the procedures set forth in the arbitration clause set forth in
the Transition Agreement.

 

5.Covenant Not to Sue:

 

a.        To the fullest extent permitted by law, at no time subsequent to the
execution of this Second Release will Advisor or the Company pursue, or cause or
knowingly permit the prosecution, in any state, federal or foreign court, or
before any local, state, federal or foreign administrative agency, or any other
tribunal, of any charge, claim or action of any kind, nature and character
whatsoever, known or unknown, (i) which Advisor may now have, have ever had, or
may in the future have against Releasees, or the Company may now have, have ever
had, or may in the future have against Advisor, and (ii) which is based in whole
or in part on any matter released by this Agreement.

 

b.        Nothing in this paragraph shall prohibit or impair Advisor or the
Company from complying with all applicable laws, nor shall this Second Release
be construed to obligate either party to commit (or aid or abet in the
commission of) any unlawful act.

 

6.Protected Rights: Advisor understands that nothing in the General Release and
Waiver of Claims and Covenant Not to Sue sections above, or otherwise in this
Second Release, limits his ability to file a charge or complaint with the Equal
Employment Opportunity Commission, the National Labor Relations Board, the
Occupational Safety and Health Administration, the Securities and Exchange
Commission or any other federal, state or local government agency or commission
(“Government Agencies”). Advisor further understands that this Second Release
does not limit his ability to communicate with any Government Agencies or
otherwise participate in any investigation or proceeding that may be conducted
by any Government Agency, including providing documents or other information,
without notice to the Company. This Second Release does not limit Advisor’s
right to receive an award for information provided to any Government Agencies.

 

7.Review of Second Release: Advisor understands that he may take up to
twenty-one (21) days to consider this Second Release and, by signing below,
affirms that he was advised to consult with an attorney prior to signing this
Second Release. Advisor also understands that he may revoke this Second Release
within seven (7) days of signing this document and that the consideration to be
provided to him/her pursuant to Section 3(c) of the Transition Agreement will be
provided only at the end of that seven (7) day revocation period.

2

--------------------------------------------------------------------------------

 

 

8.Effective Date: This Second Release is effective on the eighth (8th) day after
Advisor signs it, provided he has not revoked it as of that time (the “Effective
Date”).

 

9.Other Terms of Transition Agreement Incorporated Herein: All other terms of
the Transition Agreement to the extent not inconsistent with the terms of this
Second Release are hereby incorporated in this Second Release as though fully
stated herein and apply with equal force to this Second Release, including,
without limitation, the provisions on Mutual Nondisparagement, Arbitration,
Governing Law, and Attorneys’ Fees.

 

Dated:

 

 

Name: Chuck Robel

 

 

 

 

Title: Director

 

 

 

 

For the Company

 

 

 

 

 

Dated:

 

 

Zack Rinat

 

 

 

3

--------------------------------------------------------------------------------

 

EXHIBIT D

EMPLOYEE PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT

 

 

 

 

--------------------------------------------------------------------------------

 

EMPLOYEE PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT

 

 

May 7, 2018

 

 

(date)

 

The following confirms an agreement between me, Zack
Rinat                               , and Model N, Inc., a Delaware corporation
(the “Company’’), which is a material part of the consideration for my
employment by the Company:

 

1.I understand that the Company possesses and will possess Proprietary
Information that is important to its business. For purposes of this Agreement,
“Proprietary Information’’ is information that was or will be developed,
created, or discovered by me (or others) for or on behalf of the Company, or
that became or will become known by, or was or is conveyed to the Company and
has commercial value in the Company’s business. “Proprietary Information’’
includes, but is not limited to, information about circuits, mask works,
layouts, algorithms, trade secrets, computer programs, designs, technology,
ideas, know-how, processes, formulas, compositions, data, techniques,
improvements, inventions (whether patentable or not), works of authorship,
business and product development plans, the salaries and terms of compensation
of other employees, customers, and other information concerning the Company’s
actual or anticipated business, research or development or that is received in
confidence by or for the Company from any other person. I understand that my
employment creates a relationship of confidence and trust between me and the
Company with respect to Proprietary Information.

2.I understand that the Company possesses or will possess “Company Materials’’
that are important to its business. For purposes of this Agreement, “Company
Materials’’ are documents or other media or tangible items that contain or
embody Proprietary Information or any other information concerning the business,
operations or plans of the Company, whether  such documents have been prepared
by me or by others. “Company Materials’’ include, but are not limited to,
blueprints, drawings, photographs, charts, graphs, notebooks, customer lists,
computer disks, tapes or printouts, sound recordings and other printed,
typewritten or  handwritten documents, as well as samples, prototypes, models,
products and the like.

3.In consideration of my employment by the Company and the compensation received
by me from the Company from time to time, I hereby agree as follows:

a.All Proprietary Information and all title, patents, patent rights, copyrights,
mask work rights, trade secret rights, sui generis database rights and all other
intellectual and industrial property rights of any sort anywhere in the world
(collectively “Rights’’) in connection therewith shall be the sole property of
the Company. At all times, both during my employment by the Company and after
its termination, I will keep in confidence and trust and will not use or
disclose any Proprietary Information or anything relating to it without the
prior written  consent of an officer of the Company. Disclosure restrictions of
this Agreement shall not apply to any information that I can document is
generally known to the public through no fault of mine.

b.Nothing contained herein will prohibit an employee from disclosing to anyone
the amount of his or her wages.

 

 

 

MODEL N, INC.

CONFIDENTIAL AND PROPRIETARY

Page 1 of 6

 

 

 

EPIIA CA (Last Update: Feb 2017)

 

 

 

--------------------------------------------------------------------------------

 

c.All Company Materials shall be the sole property of the Company. I agree that
during my employment by the Company, I will not deliver any Company Materials to
any person or entity outside the Company. I further agree that, immediately upon
the termination of my employment by me or by the Company for any reason, or
during my employment if so requested by the Company, I will return all Company
Materials, apparatus, equipment and other physical property, or any reproduction
of such property, excepting only (i) my personal copies of records
relating  to  my  compensation,  (ii)  my  personal  copies  of  any  materials  
previously distributed generally to stockholders of the Company and (iii) my
copy of this Agreement.

d.I will promptly disclose in writing to  my immediate  supervisor,  with  a
copy to the President of the Company, or to any persons designated by the
Company, all “Inventions’’ (which term includes improvements, inventions, works
of authorship, trade secrets, technology, mask works, circuits, layouts,
algorithms, cell lines, reagents, antibodies, computer programs, formulas,
compositions, ideas, de signs, processes, techniques, know-how and data, whether
or not patent able) made or conceived or reduced to practice or developed by me,
either alone or jointly with others, during the term of my employment. I will
also disclose to the President of the Company Inventions conceived, reduced to
practice, or developed by me within six (6) months of the termination of my
employment with the Company; such disclosures shall be received by the Company
in confidence (to the extent they are not assigned in (d) below) and do not
extend the assignment made in Section (d) below. I will not disclose Inventions
covered by Section 3(d) to any person outside the Company unless I am requested
to do so by management personnel of the Company.

e.I agree that all Inventions that  I make,  conceive,  reduce  to  practice  or
develop (in whole or in part, either alone or jointly with others) during my
employment shall be the sole property of the Company to the maximum extent
permitted by Section 2870 of the California Labor Code, a copy of which is
attached and I hereby assign such Inventions and all Rights  therein to the
Company. No assignment in this Agreement shall extend to inventions, the
assignment of which is prohibited by Labor Code Section 2870. The Company shall
be the sole owner of all Rights in connection therewith.

f.I agree to  perform,  during  and  after  my employment,  all  acts  deemed
necessary or desirable by the Company to permit and assist it, at the Company’s
expense, in evidencing, perfecting, obtaining, maintaining, defending and
enforcing Rights and/or my assignment with respect to such Inventions in any and
all countries. Such acts may include, but   are not limited to, execution of
documents and assistance or cooperation in legal proceedings. I hereby
irrevocably designate and appoint the Company and its duly authorized
officers  and agents, as my agents and attorneys-in-fact to act for and on my
behalf and instead of me, to execute and file any documents and to do all other
lawfully permitted acts to further the above purposes with the same legal force
and effect as if executed by me.

g.Any assignment of copyright hereunder (and any ownership of a copyright as a
work made for hire) includes all rights of paternity, integrity, disclosure and
withdrawal and any other rights that may be known as or referred to as “moral
rights’’  (collectively  “Moral  Rights’’). To the extent such Moral Rights
cannot be assigned under applicable law and to the extent the following is
allowed by the laws in the various countries where Moral Rights exist, I

 

 

 

MODEL N, INC.

CONFIDENTIAL AND PROPRIETARY

Page 2 of 6

 

 

 

EPIIA CA (Last Update: Feb 2017)

 

 

 

--------------------------------------------------------------------------------

 

hereby ratify and consent to any action of the Company that would violate such
Moral Rights in the absence of such ratification/consent. I will confirm any
such ratifications and consents from time to time as requested by the Company.

h.I have attached hereto a complete list of all existing Inventions to which I
claim ownership as of the date of this Agreement and that I desire to
specifically clarify are not subject  to this Agreement, and I acknowledge and
agree that such list is complete. If no such list is attached to this Agreement,
I represent that I have no such Inventions at the time of signing this
Agreement.

i.During the term of my employment and for one (1) year thereafter, I will not,
in  any capacity, whether for my own account or on behalf of any other person or
organization, directly or indirectly, with or without compensation, (i) solicit,
divert, or encourage any officers, directors, employees, agents, consultants or
representatives of the Company (including any of its affiliates), to terminate
his, her or its relationship with the Company (including any affiliate) or (b)
solicit, divert, or encourage any officers, directors, employees, agents,
consultants or representatives of the Company (including any of its affiliates),
to become officers, directors, employees, agents, consultants or representatives
of another business, enterprise or entity. However, this obligation shall not
affect any responsibility I may have as an employee of the Company with respect
to the bona fide hiring and firing of Company personnel.

j.I agree that during my employment with the Company I will not engage in any
employment, business, or activity that is in any way competitive with the
business or proposed business of the Company, and I will not assist any other
person or organization in competing with the Company or in preparing to engage
in competition with the business or proposed business of the Company. The
provisions of this paragraph shall apply both during normal working hours and at
all other times including, but not limited to, nights, weekends and vacation
time, while I am employed by the Company.

k.I represent that my performance of all the terms of this Agreement will not
breach any agreement to keep in confidence proprietary information acquired by
me in confidence or in trust prior to my employment by the Company. I have not
entered into, and I agree I will not enter into, any agreement either written or
oral in conflict herewith or in conflict with my employment with the Company.

l.I also
recognize  and  agree  that  I  have  no  expectation  of  privacy  with respect
to the Company’s telecommunications, networking, or information processing
systems (including, without limitation, stored computer files, e-mail messages
and voice messages) and that my activity, and any files or messages, on or using
any of those systems may be monitored at any  time without notice.

4.I agree that I have the right to resign and the Company has the right to
terminate my employment at any time, for any reason, with or without cause.
Notwithstanding anything else,  this is the full and complete agreement between
myself and the Company on this term.

5.I agree that this Agreement does not
purport  to  set  forth  all  of  the  terms  and  conditions of my employment,
and that as an employee of the Company I have obligations to the Company which
are not set forth in this Agreement.

 

 

 

MODEL N, INC.

CONFIDENTIAL AND PROPRIETARY

Page 3 of 6

 

 

 

EPIIA CA (Last Update: Feb 2017)

 

 

 

--------------------------------------------------------------------------------

 

6.I agree that my obligations under Paragraph 3 of this Agreement shall continue
in effect after termination of my employment, regardless of the reason or
reasons for termination, and whether such termination is voluntary or
involuntary on my part, and that the Company is entitled to communicate my
obligations under this Agreement to any future employer or potential employer of
mine.

7.I agree that any dispute in the meaning, effect or validity of this Agreement
shall be resolved in accordance with the laws of the State of California without
regard to the conflict of laws provisions thereof and the prevailing party in
any such dispute shall be entitled to reasonable costs and attorneys’ fees. I
further agree that if one or more provisions of this Agreement are held to be
illegal or unenforceable under applicable California law, such illegal or
unenforceable portion(s) shall be
limited  or  excluded  from  this  Agreement  to  the  minimum extent  required
so that this Agreement shall otherwise remain in full force and effect
and  enforceable in accordance with its terms. Any disputes under this Agreement
must be brought in the federal and state courts located in the Northern District
of California, and the Company and I hereby consent to the personal jurisdiction
and exclusive venue of these courts.

8.I recognize and agree that any breach by me of this Agreement will cause
irreparable  harm to the Company for which damages are not an adequate remedy.
Accordingly, I agree that in the event of any such breach or potential breach,
the Company will be entitled to equitable relief, including, without limitation,
injunctions and specific performance.

9.This Agreement shall be effective as of the date I execute this Agreement and
shall be binding upon me, my heirs, executors, assigns, and administrators and
shall inure to the benefit of the Company, its subsidiaries, successors and
assigns.

10.This Agreement can only be modified by a subsequent written agreement
executed by the Chief Executive Officer of the Company.

I HAVE READ THIS AGREEMENT CAREFULLY AND I UNDERSTAND AND ACCEPT THE OBLIGATIONS
WHICH IT IMPOSES UPON ME WITHOUT RESERVATION. NO PROMISES OR REPRESENTATIONS
HAVE BEEN MADE TO ME TO INDUCE ME TO SIGN THIS AGREEMENT. I SIGN THIS AGREEMENT
VOLUNTARILY AND FREELY.

 

Dated:

May 7, 2018

 

/s/ Zack Rinat

 

 

 

 

Employee

 

 

 

 

 

Accepted and Agreed to:

 

 

 

 

 

 

 

 

 

/s/ Errol Hunter

 

 

 

 

 

 

 

By

Errol Hunter

 

 

 

 

 

 

 

 

 

Model N, Inc.

 

 

 

 

 

MODEL N, INC.

CONFIDENTIAL AND PROPRIETARY

Page 4 of 6

 

 

 

EPIIA CA (Last Update: Feb 2017)

 

 

 

--------------------------------------------------------------------------------

 

ATTACHMENT A

 

1.The following is a complete list of Inventions relevant to the subject matter
of my Employment by Model N, Inc. (the “Company”) that have been made or
conceived or first reduced to practice by me alone or jointly with others prior
to my employment by the Company that I desire to clarify are not subject to the
Company’s Proprietary Information and Inventions Agreement. I hereby represent
and warrant to the Company as follows: (i) execution of this Agreement will not
cause me to be in violation of any agreements with any of my former employers
regarding the Inventions listed below; and (ii) I shall not disclose to the
Company or seek to induce the Company to use confidential information or
materials belonging to others.

 

Select one:

 

 

 

 

 

 

 

No Inventions

 

 

 

 

 

See below:

 

 

 

 

 

Additional sheets attached

 

2.I propose to bring to my employment the following materials and documents of a
former employer:

 

Select one:

 

 

 

 

 

 

 

No materials or documents

 

 

 

 

 

See below:

 

 

 

 

 

/s/ Zack Rinat

 

 

Employee

 

 

 

 

 

MODEL N, INC.

CONFIDENTIAL AND PROPRIETARY

Page 5 of 6

 

 

 

EPIIA CA (Last Update: Feb 2017)

 

 

 

--------------------------------------------------------------------------------

 

ATTACHMENT B

Section 2870. Application of provision providing that employee shall assign or
offer to assign rights in invention to employer.

 

(a)Any provision in an employment agreement which provides that an  employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either:

 

(1)Relate at the time of conception or reduction to practice of the invention to
the employer’s business, or actual or demonstrably anticipated research or
development of the employer; or

 

(2)Result from any work performed by the employee for his employer.

 

(b)To the extent a provision in an employment agreement purports to require an
employee to assign an invention otherwise excluded from being required to be
assigned  under subdivision (a), the provision is against the public policy of
this state and is unenforceable.

 

 

 

 

MODEL N, INC.

CONFIDENTIAL AND PROPRIETARY

Page 6 of 6

 

 

 

EPIIA CA (Last Update: Feb 2017)

 

 

 

--------------------------------------------------------------------------------

 

AMENDMENT NO. 1

TO

TERMS OF TRANSITION AGREEMENT

This AMENDMENT NO. 1 (this “Amendment”) is entered into by and between MODEL N,
INC., a Delaware corporation (“Model N”), and ZACK RINAT (“Provider”) and is
effective as of the date of the last party to sign this Amendment (provided such
dates are not separated by greater than thirty (30) days, the “Effective Date”).
This Amendment amends that certain Terms of Transition Agreement, effective as
of May 7, 2018 (the “Agreement”), by and between the parties to this Amendment.
Capitalized terms used in this Amendment and not otherwise defined herein shall
have the meanings ascribed to them in the Agreement.

WHEREAS, the parties wish to amend the Agreement as described herein.

NOW, THEREFORE, in consideration of these premises and the mutual promises
contained herein and for other good and valuable consideration, the adequacy and
sufficiency of which are hereby acknowledged, intending to be legally bound
hereby, the parties agree as follows:

1.The last sentence of Section 3.b.i (Newly Issued Equity) is hereby deleted in
its entirety and replaced with the following:

“Any equity awards, including currently outstanding Restricted Stock Units, will
cease vesting upon issuance of such shares.”

2.Unless otherwise modified herein, the remaining terms of the Agreement shall
remain in full force and effect. In the event of a conflict between the terms of
the Agreement and this Amendment, the terms of this Amendment shall control.

IN WITNESS WHEREOF, Provider and Model N have caused this Amendment to be signed
by their duly authorized representatives, effective as of the Effective Date.

 

ZACK RINAT

 

MODEL N, INC.

 

 

 

 

 

 

 

By:

 

/s/ Zack Rinat

 

By:

 

/s/ Errol Hunter

 

 

 

 

 

 

 

Name:

 

Zack Rinat

 

Name:

 

Errol Hunter

 

 

 

 

 

 

 

Title:

 

 

 

Title:

 

Senior Vice President and General Counsel

 

 

 

 

 

 

 

Date:

 

June 29, 2018

 

Date:

 

June 26, 2018

 

 

 

MODEL N, INC.

CONFIDENTIAL AND PROPRIETARY

Page 1 of 1

 

 

 

Last update: May 2015

 

 

 